Offense, the unlawful sale of intoxicating liquor; penalty, two years in the penitentiary.
Both the facts and legal issues of this appeal are identical with those of Williams v. State, No. 12773, this day decided. Appellant was charged with the unlawful sale of intoxicating liquor to one Grover Wilson. This sale was testified to by Wilson, after which appellant introduced three witnesses who claimed to be present and who denied that such sale was made. Thereupon the State placed raiding officers on the stand and made proof of a raid of appellant's premises by them, following the above sale, and the finding of seventeen pints of whiskey and a half gallon jar, as set out in the opinion in Williams v. State, No. 12773, already referred to.
Motion for continuance was made on account of the absence of W. W. Williams, which was identical with that discussed in the opinion last mentioned. For the reasons pointed out in said opinion, the Court's action in refusing this continuance was erroneous.
The judgment is reversed and cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.